NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DERRICK M. TURNER,                       )
DOC #510519,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-2348
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Howard L. Dimmig, II, Public Defender,
and J.L. "Ray" LeGrande, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.